Citation Nr: 1648021	
Decision Date: 12/27/16    Archive Date: 01/06/17

DOCKET NO.  12-13 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include depression and anxiety disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1980 to June 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

The Board notes that the May 18, 2012 VA Form 9 perfecting the Veteran's appeal was received more than 60 days after the issuance of the February 2012 statement of the case (SOC), and more than one year after the issuance of the January 2011 rating decision.  Although the Veteran did not technically comply with the requirements of 38 C.F.R. § 20.302(b) with regard to perfecting a timely substantive appeal, the Board finds that it may exercise jurisdiction over the claim.  The Veteran was led to believe that the appeal was timely perfected by the June 2012 and January 2014 supplemental statements of the case (SSOC).  Therefore, the Board has jurisdiction over the claim.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (holding that VA waives any objection to the timeliness of a substantive appeal by taking actions that would lead an appellant to believe that the appeal was perfected).    

Although a hearing before the Board was scheduled for April 2014, the Veteran did not appear, nor did he provide an explanation or request to reschedule.  Therefore, the hearing request is deemed withdrawn.  38 C.F.R. § 20.702(d). 

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A VA examination has not been conducted in this claim.  The Board recognizes that service connection may not be granted for substance abuse on the basis of service incurrence of aggravation because substance abuse is considered willful misconduct.  38 U.S.C.A. §§ 105, 1131; 38 C.F.R. § 3.301(a).  However, in this case the Veteran is claiming service connection for an acquired psychiatric disability, and essentially argues that his substance abuse during and after service is a symptom of that disability.   The Veteran's treatment records contain current diagnoses of depressive disorder and anxiety disorder.  The Veteran contends that the in-service stress of his deployment, coupled with the recent death of his grandmother and an accident experienced by his mother, caused him to develop the psychiatric disability that in turn caused him to abuse illegal substances.  The Veteran's personnel records corroborate that he was discharged for marijuana use, and a September 2012 statement from the Veteran's brother asserts that the Veteran did not abuse drugs prior to service.  The record thus contains evidence of an in-service event that the Veteran points to as the beginning of his acquired psychiatric disability.  The Veteran's ongoing struggles with substance abuse since service provide an indication that recurrent symptoms of a psychiatric disability may be associated with the Veteran's service.  Therefore, the low threshold to trigger VA's duty to assist by obtaining an examination has been met.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  An examination should be scheduled upon remand.  

The claims folder should also be updated to include VA treatment records compiled since August 1, 2013 in the Minneapolis system, and since March 21, 2013 in the St. Cloud system.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the Veteran's treatment records from the St. Cloud VA Health Care System and all associated outpatient clinics from March 21, 2013 to the present, and the treatment records from the Minneapolis VA Health Care System and all associated outpatient clinics from August 1, 2013 to the present.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  All attempts to obtain the records must be documented in the claims file.

2.  Thereafter, schedule the Veteran for an examination with an appropriate VA examiner.  After reviewing the claims file and performing any necessary tests, the examiner is to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has an acquired psychiatric disability, to include depressive disorder and anxiety disorder, that is caused by or otherwise related to service.  

The examiner is advised that the Veteran contends that the stress of his deployment, coupled with the recent death of his grandmother and an accident experienced by his mother, caused him to feel overwhelmed and develop a psychiatric disability.  He asserts that he began abusing drugs in service as a result of that disability, and that his ongoing drug abuse is essentially a symptom of his psychiatric disability.  The examiner is asked to address this assertion.  Any opinion offered must be supported by a complete rationale. 

3.  After completing the above development, readjudicate the issue on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  
  
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




